On Motion fob Clarification

PER CURIAM.
We grant the motion for clarification, withdraw our previous opinion and substitute the following in its place.
Appellant challenges the Florida Unemployment Appeals Commission’s (“FUAC”) order dismissing as untimely his appeal of the denial of unemployment benefits. We reverse on the authority of Blaser v. Unemployment Appeals Comm’n, 687 So.2d 337, 338 (Fla. 4th DCA 1997). As in Blaser, appellant failed to file a timely appeal from the denial of his benefits, but it is apparent from the record that he was attempting to show newly discovered evidence which would affect the result. Specifically, he had settled a claim of employment discrimination with his employer through a settlement agreement in which the employer agreed not to contest his entitlement to his current receipt of unemployment benefits. Thus, his appeal is more in the nature of a request for redetermination pursuant to section 443.151(3)(e)l., Florida Statutes. As the employer agreed as part of the settlement not to contest his right to unemployment compensation, we vacate the order on appeal and remand this case to the FUAC for further remand to the Department of Economic Opportunity for consideration of the new information provided by appellant. That agency should hold a hearing to determine whether the appellant has a right to redetermination of the order denying his claim for benefits. See Ponce v. Fla. Unemployment Appeals Comm’n, 47 So.3d 929, 932 (Fla. 3d DCA 2010).

Reversed and remanded with instructions.

MAY, C.J., WARNER and GROSS, JJ., concur.